Exhibit 99.1 310 HOLDINGS, INC. (unaudited consolidated proforma) BALANCE SHEET As of August 24, 2009 ASSETS CURRENT ASSETS 8/24/2009 Cash $ Accounts Receivable Prepaid Expenses Inventory Total Current Assets FIXED ASSETS Property & Equipment, Net Total Fixed Assets OTHERASSETS Deposits Prepaid Media Goodwill Total Other Assets TOTAL ASSETS $ The accompanying notes are an integral part of these financial statements. -1- 310 HOLDINGS, INC. (unaudited consolidated proforma) BALANCE SHEET As of August 24, 2009 LIABILITIES AND STOCKHOLDERS' EQUITY 8/24/2009 CURRENT LIABILITIES (unaudited) Accounts Payable $ Accrued Expenses Notes payable and Line of Credit Total Current Liabilities LONG-TERM LIABILITIES Loans Payable Total Long-Term Liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, $.001 par value, Authorized: 5,000,000 Issued & Outstanding: None - Common Stock, $.001 par value Authorized: 70,000,000 Issued: 68,100,106 Treasury Stock - returned to company at no value, 10,000,000 shares - Additional paid in capital Accumulated income/(deficit) Total Stockholders' Equity TOTAL LIABILITIES AND EQUITY $ The accompanying notes are an integral part of these financial statements. -2- 310 HOLDINGS, INC. STATEMENT OF OPERATIONS (unaudited consolidated proforma) For the 236 days ending August 24, 2009 days ending 8/24/2009 (unaudited) REVENUE $ COST OF SERVICES GROSS PROFIT OR (LOSS) GENERAL AND ADMINISTRATIVE EXPENSES OPERATING INCOME/(LOSS) INTEREST EXPENSE ) INCOME/(LOSS) BEFORE INCOME TAXES PROVISION FOR INCOME TAXES Federal - State - NET INCOME/(LOSS) $ Earnings (loss) per share, basic and diluted $ Weighted average common shares outstanding The accompanying notes are an integral part of these financial statements. -3- 310 HOLDINGS, INC. (unaudited consolidated proforma) STATEMENT OF STOCKHOLDERS' EQUITY As of August 24, 2009 ADDITIONAL PREFERRED COMMON PAR PAID IN ACCUM TOTAL STOCK STOCK VALUE CAPITAL DEFICIT EQUITY Balance, December 31, 2007 Net income (loss), December 31, 2008 ) ) Balance, December 31, 2008 In Kind Contribution - Common Stock returned to treasury stock ) - - - at no value on June 16, 2009 Common stock issued for cash 67 on June 30, 2009 at $3.00 per share Common stock issued for debt cancellation 24 on June 30, 2009 at $3.00 per share Common Stock issued for assets on July 15, 2009 at $1.15 per share Common stock issued for media credits Common stock issued for acquisition on August 24, 2009 Net Income/(loss) for 236 days ended August 24, 2009 Balance, August 24, 2009 The accompanying notes are an integral part of these financial statements. -4- 310 HOLDINGS, INC. (unaudited consolidated proforma) STATEMENT OF CASH FLOWS
